UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6580


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JERRY OSBEY, a/k/a Little O,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:07-cr-00711-HFF-12)


Submitted:    August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry Osbey, Appellant Pro Se. Elizabeth Jean Howard, Assistant
United   States  Attorney,   Greenville, South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerry Osbey appeals the district court’s order denying

his   motion   for   sentence     reduction   pursuant   to    18    U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.       United States v. Osbey, No. 7:07-cr-

00711-HFF-12 (D.S.C. Mar. 11, 2009).          We further deny Osbey’s

motion   for   appointment   of   counsel.     We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                     2